Exhibit 10.1 March 17, 2014 TO: Calgon Carbon Japan KK Re: Renewal of the existing credit facility Dear Sirs, We are pleased to inform you that the short term credit facility currently provided to you by our bank will be renewed for another 1 (one) year based on the conditions mentioned as below. Please note that those conditions are now applicable and no change was made. [Short Term Credit Facility] Amount JPY1,500,000,000- Signed on March 31, 2010 Renewal Date April 2, 2014 Maturity Date April 2, 2015 Interest Rate Short Term Prime Rate + 0.00% OR BTMU Tibor + 1.15% Guarantee Joint and several guarantee issued by the parent company (*) Security Eligible Inventory and Eligible Receivables (*Calgon Carbon Corporation) Please note that, apart from the above mentioned facility, we are providing youwith a long term loan signed on May 10, 2013 (outstanding balance of JPY450,000,000-) expiring at May 10, 2017. As for detail of the applicable conditions on the above mentioned facilities, please refer to the relevant original agreements.Please feel free to contact with your relationship manager at Yaesurdori Commercial Banking Office in charge, should you have any inquiry. Sincerely, /s/Authorized Representative The Bank of Tokyo-Mitsubishi UFJ. Ltd. Acknowledged by /s/ Natsuo Watase Date: March 18, 2014
